United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2874
                                   ___________

James Allen Martin,                     *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Dennis Benson; Steve Youngs;            *      [UNPUBLISHED]
Scott Giannini,                         *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: February 3, 2011
                                 Filed: February 8, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       James Allen Martin appeals the adverse grant of summary judgment by the
District Court1 in this 42 U.S.C. § 1983 action. Upon careful de novo review, see
Davis v. Hall, 375 F.3d 703, 711 (8th Cir. 2004), we conclude that summary judgment
was proper for the reasons stated by the District Court. Accordingly, we affirm. See
8th Cir. R. 47B.
                        ______________________________



      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Raymond L.
Erickson, United States Magistrate Judge for the District of Minnesota.